Citation Nr: 0948861	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-18 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from July 1966 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The Veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

2.  The Veteran's PTSD does not represent an exceptional 
disability picture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, Diagnostic Code 
9411 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment in order to substantiate the claim.  
Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit 
vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, 
at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. 
§ 5103(a) need not be veteran specific."  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  In addition, 
the Federal Circuit determined that "while a veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Id. 
at 1280.  Thus, the Federal Circuit held that "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential 'daily life' evidence, we vacate the 
judgments."  Id. at 1281.

In this case, notice was initially sent to the Veteran in 
June 2003, prior to the initial adjudication of his claim, 
that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Subsequent notice was sent in May 
2004.  The Board notes that it previously denied the 
Veteran's claim in a September 2007 decision, which the 
Veteran appealed to the Court of Appeals for Veterans Claims 
(Court).  In January 2009, pursuant to a December 2008 Joint 
Motion for Remand, the Court vacated the September 2007 Board 
decision as to the issue currently on appeal.  In the Joint 
Motion for Remand, the parties agreed that VA had not 
provided the required notification for the Veteran's claim 
for an increased disability rating for PTSD as required by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In August 
2009, the Board remand for compliance with the Joint Motion 
for Remand.  Such notice was provided to the Veteran in 
September 2009 and, after additional development, the claim 
was readjudicated in October 2009.  Thus, the Board finds 
that any notice defect has been cured by VA providing 
content-compliant notice and subsequent adjudication.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
July 2003, February 2007 and October 2009.  Significantly, 
the Board observes that he does not report that the condition 
has worsened since he was last examined, and thus a remand is 
not required solely due to the passage of time.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The 
Board notes that, in the September 2003 Notice of 
Disagreement, the Veteran, through his attorney, alleged that 
the July 2003 VA examination is inaccurate because he failed 
to report some of his symptoms because of "embarrassment."  
However, in an August 2003, the Veteran submitted a letter 
detailing those deficiencies.  Thus, the Board finds that the 
Veteran cured the claimed defect as the Board can take into 
consideration those symptoms in evaluating the Veteran's 
PTSD.  Thus, when taken with the Veteran's August 2003 
statement, the Board finds the July 2003 VA examination to be 
adequate for rating purposes.  The Board also finds the 
February 2007 and October 2009 VA examinations adequate for 
rating purposes, and neither the Veteran nor his attorney has 
argued otherwise.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected PTSD is evaluated as 50 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

The Board has reviewed all the evidence of record, which 
consists of the Veteran's statements; the reports of the VA 
examination conducted in July 2003, February 2007 and October 
2009; and VA treatment records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

After considering all the evidence, the Board concludes that 
entitlement to a disability rating higher than 50 percent is 
not established.  The Veteran's PTSD has been manifested by 
nightmares/bad dreams occurring from one to three times a 
week to nightly, sleep disturbances (wakes up from 
nightmares/bad dreams and then cannot return to sleep as 
ruminates), daily intrusive thoughts, restricted affect, 
anxious and/or dysphoric mood, mild intermittent deficits in 
attention and concentration, circumstantial though processes, 
avoidance behaviors, hypervigilance, exaggerated startle 
response, intense anger and irritability (but controlled 
without violent outbursts), amnesia, detachment/estrangement 
from others, isolation, feelings of foreshortened future, 
flashbacks three to four times a year (although none reported 
at October 2009 VA examination), intense psychological 
distress, and physiological reactivity (heart races after 
exposure to external or internal cue).  

The VA examiners have characterized the majority of these 
symptoms as moderate with only a few as mild and only one - 
sleep disturbance - as moderately severe (see February 2007 
VA examination).  The VA examiners also assigned GAF scores 
ranging from 53 to 55 indicating a moderate severity of 
impairment due to the Veteran's PTSD symptomatology.  The 
Board notes that a GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  Moreover, the 
October 2009 VA examiner specifically stated that 
psychometric data rates the degree of severity of the 
Veteran's PTSD symptoms as moderate.

Despite the Veteran's PTSD symptoms, the medical evidence 
shows that the Veteran was able to maintain employment first 
as a state trooper for 26 years and then as a Court Security 
Officer in the Federal Courts for 7 years until he was 
terminated due to his bilateral hearing loss.  There is no 
evidence, nor has the Veteran contended, that his termination 
was due to his PTSD in any fashion.  At the VA examinations, 
the Veteran reported having problems with intense anger, 
irritability and aggression towards coworkers or people he 
came into contact with as a state trooper, but he also 
reported learning early on how to control and suppress these 
tendencies.  Thus, the VA examiners stated that the Veteran's 
PTSD symptoms resulted in only a mild to moderate decrease in 
reliability and productivity.  

As for social functioning, the Veteran has remained married 
for 39 years.  He is close with his wife.  He also has 
reported being close with a younger brother, although not his 
five other siblings.  He has two children to whom he remains 
in contact with although he does feel somewhat estranged 
from.  He does not report having any close friendships except 
with his younger brother.  At the October 2009 VA 
examination, he reported attending church regularly although 
not involved otherwise.  He has reported fishing and golfing 
with his brother (in prior examinations he had reported 
stopping golfing due to peripheral neuropathy in his 
bilateral lower extremities due to type II diabetes mellitus, 
and he stopped hunting because of his hearing loss).  He also 
reportedly enjoys working with stained glass.  

The Board notes that the Veteran has not received any 
treatment for his PTSD.  He did, however, undergo a PTSD 
Consult at the VA Medical Center in August 2007.  He reported 
many of the same symptoms reported at the VA examinations.  A 
GAF score of 60, however, was assigned indicating that the VA 
psychiatrist who conducted the interview thought the 
Veteran's PTSD was of less severity than the VA examiners, 
although still in the moderate range.  Medication was 
recommended but the Veteran refused.

Thus, based upon the findings of the VA examinations, the 
Board finds that the Veteran's disability picture reveals he 
has no more than a moderate level of disability, which is 
consistent with the current 50 percent disability rating.  A 
higher disability rating of 70 percent is not warranted as 
the medical evidence fails to show that the Veteran has 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Although the Veteran 
reported in his August 2003 statement (which augments the 
July 2003 VA examination) that he sometimes is depressed and 
has thoughts about suicide, he related this to being in a lot 
of physical pain due to problems with his feet, hip, back and 
diabetes.  He did not relate this to his PTSD.  (The Board 
notes that, in a letter from the Veteran's attorney submitted 
in September 2003 and identified as a Notice of Disagreement, 
it was stated that the Veteran thinks about suicide when he 
becomes depressed, which comes from his difficulty adapting 
to social situations; however, the Veteran himself did not 
report this and there is no medical evidence to support that 
contention.)  Furthermore, at subsequent VA examinations and 
at the VA PTSD Consult, the Veteran denied having present 
suicidal thoughts, although he did report remote suicidal 
thoughts.  However, as it is the current severity that is of 
most concern, his remote suicidal thoughts are not pertinent 
to the Board's inquiry.

In addition, the medical evidence does not show that the 
Veteran has any obsessional rituals that interfere with 
routine activities.  Although the Veteran reported in his 
August 2003 statement that he always has to have the doors of 
his house locked even when he is home, there is no indication 
in the record that this in any way interferes with his 
routine activities.  The Veteran's speech has always been 
logical, relevant and goal-directed.  He has consistently 
denied having panic attacks.  Although he does have some 
panic and anxiety when he wakes up from a nightmare, this is 
not near-continuous nor is there any indication that it 
affects his ability to function independently, appropriately 
and effectively.  The medical evidence also shows the Veteran 
has had good impulse control without any violent outbursts.  
The Veteran himself, although reporting some historical 
episodes of acute violent behavior, reported to all three VA 
examiners that he learned early on as a state trooper to 
control any violent tendencies and denied any recent violent 
outbursts.  

Moreover, the medical evidence demonstrates that the Veteran 
has been alert and oriented to person, place and time, and he 
is always well-groomed and appropriately dressed.  Finally, 
the medical evidence fails to show that the Veteran has 
difficulty in adapting to stressful circumstances, especially 
in a work setting, as he was able to maintain employment for 
over 30 years without any report of problems with coworkers 
or supervisors resulting in disciplinary actions.  Again, 
although reporting he is easily angered and irritated, he is 
able to restrain himself and at most becomes verbally 
aggressive per the Veteran's self-report.  Finally, the 
Veteran is able to establish and maintain effective 
relationships.  The Veteran has been married for 39 years and 
describes his relationship with his wife as close.  He also 
has a close relationship with a younger brother who he has 
described as his best friend and with whom he does several 
activities such as fishing and golfing.  He also maintains 
relationships with his two sons and his other five siblings, 
although he is not as close to them as he is with his wife 
and younger brother.  

Thus, the Board finds that the preponderance of the evidence 
is against finding that the Veteran's PTSD disability picture 
is consistent with a disability rating higher than 50 
percent.  The Board notes that it has taken into 
consideration whether staged ratings are warranted under Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings).  In the present case, the Board 
finds that the VA examinations and other medical evidence of 
record demonstrates that the Veteran's PTSD has remained 
fairly stable over the appeal period with only slight 
variations in the severity of his symptoms.  Certainly, these 
slight variations in symptomatology are not sufficient to 
warrant a higher disability rating.  Thus, staged ratings are 
not appropriate in this case.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to present such an 
exceptional disability picture that the available schedular 
evaluation for that disability is inadequate.  In other 
words, the disability picture presented in the record is 
adequately contemplated by the rating schedule.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

As previously discussed, the Veteran's disability picture for 
his PTSD is of a moderate severity, which is adequately 
contemplated by the 50 percent rating criteria in Diagnostic 
Code 9411.  The Veteran has not obtained medical treatment 
for his PTSD, much less been hospitalized because of it.  He 
has basically been able to manage his PTSD symptoms on his 
own.  Finally, the evidence does not show, nor has the 
Veteran reported, that he has marked interference with 
employment due to his PTSD.  Even if there was interference, 
the rating criteria for evaluating PTSD takes into account 
the occupational impairment caused thereby.  Thus, this 
cannot be the basis for an extraschedular consideration 
without extraordinary circumstances, which have not been 
shown or alleged in the present case.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 50 percent is warranted for 
the Veteran's service-connected PTSD.  The preponderance of 
the evidence being against the Veteran's claim, the benefit 
of the doubt doctrine is not applicable.  Consequently, the 
Veteran's claim must be denied.
ORDER

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


